Citation Nr: 1111686	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  00-15 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran had over 20 years of active service, from March 1979 to November 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in which the RO, in pertinent part, denied entitlement to TDIU.  

In January 2005, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board remanded the issue on appeal for additional development in May 2005, October 2006, August 2008, and August 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that further action on the claim on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  

As previously discussed in the August 2009 remand, the Veteran contends, in essence, that he is entitled to a TDIU for "temporary" periods of unemployability.  VA's General Counsel has held that VA may assign a TDIU rating based upon a veteran's temporary (i.e., non-permanent) inability to follow a substantially gainful occupation and must make determinations regarding ability or inability to follow a substantially gainful occupation on a case-by-case basis.  These determinations must take into account such factors as the frequency and duration of periods of incapacity or time lost from work due to disability, the veteran's employment history and current employment status, and the veteran's annual income from employment, if any.  VAOPGCPREC 5-2005 (Nov. 25, 2005).  

The Veteran is service connected and in receipt of a 30 percent disability rating for migraine headaches, a 30 percent disability rating for depression and other acquired psychiatric disorders secondary to hepatitis C, a 10 percent disability rating for hepatitis C, a 10 percent disability rating for anterior metatarsalgia of the right foot, a 10 percent disability rating for anterior metatarsalgia of the left foot, a 10 percent disability rating for arthritis of the metacarpophlangeal joint of the right thumb, and a 10 percent disability rating for residuals of a right knee arthroscopy.  His combined disability rating is 70 percent.    

Medical statements of record dated from October 2004 to January 2005 indicate that the Veteran would be undergoing treatment that might require he miss days or partial days of work.  There is no evidence, however, from the Veteran or his medical care providers or his employer specifically identifying any days or periods of time during the course of this appeal in which he was temporarily unemployable due to his service-connected disabilities.  Accordingly, the claim was remanded in August 2009 so that the agency of original jurisdiction (AOJ) could requested that the Veteran provide additional information clarifying whether or not he is presently unemployable as a result of his service-connected disabilities and identify any specific periods of temporary unemployability.  In addition, the Board indicated that the Veteran's employment, as well as any periods of annual leave, sick leave, or leave without pay, should be verified.  

Specifically, the August 2009 remand instructed the AOJ to request that the Veteran provide additional information clarifying whether or not he is presently unemployable as a result of his service-connected disabilities and identifying any specific periods of temporary unemployability.  Additionally, the AOJ was instructed to obtain verification of civilian employment, from the date of commencement of employment to the present time, from the United States Coast Guard.  Any periods of annual leave, sick leave, or leave without pay were also to be verified.  If possible, requests by the Veteran for any extended periods of leave, to include any physician's documentation to justify the requests, were to be obtained.  

In January 2010, the RO sent the Veteran a letter asking that he clarify that it was his intention to file a claim for a TDIU, that he ask his last employer to complete and return an enclosed VA Form 21-4192 (Request for Employment Information), and that he send a copy of employment records showing the amount of sick leave or leave without pay used due to service-connected conditions.  This letter did not ask the Veteran to specifically identify any periods of temporary unemployability.  This letter advised the Veteran that evidence had been requested from the Office of Personnel Management (OPM) - U.S. Coast Guard Civilian Personnel.  

Despite the foregoing, there is no response from OPM or the U.S. Coast Guard regarding verification of the Veteran's employment or any periods of leave.  In addition, there is no indication that the Veteran was advised that these records from his employer had not been obtained.  

In obtaining records in the custody of a Federal department or agency, VA will make as many requests as are necessary to obtain relevant records, and VA will end its efforts to obtain such records only if it concludes that the records sought do not exist, or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2) (2010).  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  Id.  If VA is unable to obtain the records, the veteran should be notified that VA is unable to obtain the records.  This notice must identify the records that VA was unable to obtain, the efforts that VA made in attempting to obtain the records, and any further action VA would take with respect to the claim.  38 U.S.C.A. § 5103A(b)(2) (West 2002).

Hence, remand is required so the AMC/RO can obtain records regarding the Veteran's employment, as previously requested.  See Stegall, 11 Vet. App. at 271.  The AMC/RO is reminded that, in requesting records from Federal facilities, efforts to assist should continue until either the records are obtained, or sufficient evidence indicating that the records sought do not exist, or that further efforts to obtain those records would be futile, is received.  See 38 C.F.R. § 3.159(c)(2) (2010).  If no records are available, that fact should be documented, in writing, in the record, and the Veteran should be provided notice of that fact.

In addition, in the August 2009 remand, the Board noted that in its prior (August 2008) remand, the AOJ was requested to consider whether any temporary periods of unemployability were due to the Veteran's service-connected disabilities.  The Board observed that, in an April 2009 supplemental statement of the case (SSOC) the RO denied entitlement to TDIU based upon a determination that the evidence demonstrated the Veteran was still working; however, there was no indication that any temporary periods of unemployability due to the Veteran's service-connected disabilities were considered.  Similarly, in the December 2010 SSOC, the RO again denied entitlement to a TDIU based on a finding that the Veteran was employed.  There was, again, no indication that any temporary periods of unemployability due to the Veteran's service-connected disabilities were considered.  In any readjudication of the claim on appeal, the AMC/RO should specifically consider and address any temporary periods of unemployability.  See Stegall, 11 Vet. App. at 271.  

The claims file also reflects that there are outstanding private treatment records which are potentially pertinent to the claim on appeal.  VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  In this regard, a January 2009 VA treatment record reflects that the Veteran saw multiple outside doctors.  A December 2008 VA treatment record reflects that the Veteran had brought a letter from his private physician, Dr. B., stating that he was unable to work unless he could sit down during the day.  This record of VA treatment also reflects that the Veteran saw Dr. R., a private podiatrist.  A July 2007 record of VA treatment reflects that the Veteran had surgery at Roper Hospital in March 2007.  On remand, the AMC/RO should attempt to obtain any outstanding private treatment records which are pertinent to the claim on appeal.  

In addition, a May 2008 record of VA treatment reflects that the Veteran's epigastric distress was controlled with Omeprazole which he was getting from the Navy Hospital.  This record indicates that the Veteran is receiving treatment at this facility.  As such, on remand, the AMC/RO should attempt to obtain any outstanding treatment records which are pertinent to the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ask the Veteran to provide additional information clarifying whether or not he is presently unemployable as a result of his service-connected disabilities.  He should be asked to identify any specific periods of temporary unemployability.  

2.  The AMC/RO should undertake appropriate action to obtain records verifying the Veteran's civilian employment, from the date of commencement of employment to the present time, from the United States Coast Guard and/or OPM.  Any periods of annual leave, sick leave, or leave without pay should also be verified.  If possible, requests by the Veteran for any extended periods of leave, to include any physician's documentation to justify the requests, should be obtained.  In requesting this verification, the AMC/RO should follow the procedures set forth in 38 C.F.R. § 3.159 (2010).  All attempts to procure these records should be documented in the file.  If the AMC/RO cannot obtain these records, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  If any evidence added to the record identifies a specific period of unemployability, the AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated the Veteran for any of his service-connected disabilities.  Of particular interest are any records from Dr. B., Dr. R., Roper Hospital, and/or the Charleston Navy Hospital regarding his service-connected disabilities.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

4.  Additionally, if any evidence added to the record identifies a specific period of unemployability, the AMC/RO must make a determination as to each such period of temporary inability to follow a substantially gainful occupation identified.  These determinations must take into account such factors as the frequency and duration of periods of incapacity or time lost from work due to disability, the Veteran's employment history and current employment status, and the Veteran's annual income from employment.

5.  After completion of any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all evidence of record.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, which considers and addresses any period(s) of unemployability, and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


